Citation Nr: 1742552	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-10 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a seizure disorder, to include as secondary to the service-connected TBI. 
 
2. Entitlement to service connection for a left knee disability. 


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to March 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In January 2015, a Board hearing was held.  A transcript of the hearing is of record.

In December 2016, the Board denied service connection for a seizure disability, to include as secondary to TBI and remanded the issue of entitlement to service connection for a left knee disability. 

The Veteran subsequently appealed the Board's December 2016 decision, denying service connection for a seizure disability, to the Court of Appeals for Veterans Claims (CAVC). In a June 2017 Joint Motion for Partial Remand, the CAVC vacated the Board's December 2016 decision, regarding entitlement to service connection for a seizure disability, and remanded the claim to the Board. 

In that same decision, the Veteran also agreed to abandon his claims to (a) entitlement to service connection for a bilateral eye disability, (b) entitlement to a rating in excess of 10% for status post fracture of the fifth metacarpal head of the left hand, (c) a rating in excess of 10% for status post hairline fracture of the distal phalanx of the middle finger of the right hand, (d) a rating in excess of 10% for a ring finger disability of the right hand as secondary to the status post hairline fracture of the distal phalanx of the middle finger, (e) a disability rating in excess of 10% for instability of the right knee, and (f) a disability rating in excess of 10% for musculoligamentous strain with partial patellar tendon excision and bony removal of prominent tibial tubercle of the right knee.


FINDING OF FACT

Documentation in the file shows that the Veteran died in July 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board is sincerely grateful to the Veteran for his service to his country.

Unfortunately, the Veteran died during the pendency of this appeal, as shown by documentation that has been associated with the claims file. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 

This appeal therefore has become moot by virtue of the Veteran's death and accordingly must be dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of the issues on appeal or to any derivative claims brought by a survivor of the Veteran. See 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed not later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...." 38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a). 

An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.


____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


